                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:17CR224

        vs.
                                                              ORDER ON APPEARANCE FOR
MYLON MAYFIELD,                                             SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on September 4, 2019 regarding the Petition for
Offender Under Supervision [76].      Michael Hansen represented the defendant.         Patrick McGee
represented the government.
        The government previously moved for detention based upon risk of flight and danger. The
detention hearing was held. The court finds that the defendant failed to meet his burden to establish
by clear and convincing evidence that he will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to risk of flight and danger and the defendant shall be detained until further
order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


        IT IS SO ORDERED.


        Dated this 4th day of September, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
